Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 3, 5-10, and 12-16 are pending in the instant application. Claims 10 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 3, 5-9, 15, and 16 is contained herein.

Priority
Applicant’s submission of the appropriate English translated foreign priority documents, see Remarks, filed 1/21/2021, with respect to the Non-Final Office Action 


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 10/22/2020 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 1/21/2021.

Status of Rejections
35 USC § 112 (d)

The rejection of claim 9 is maintained.

Applicant’s amendments, see Remarks, filed 1/21/2021, with respect to the rejection set forth in the Non-Final Office Action mailed 10/22/2020, have been fully considered but are not found full persuasive.
Applicants have failed to address the issue regarding species in claim 9 not limiting the scope of claim 1 with respect to the proviso limitation. To reiterate, claim 9 proviso limitation in claim 1:

    PNG
    media_image1.png
    182
    695
    media_image1.png
    Greyscale
. The species meets all the limitations of R1,4,10 and G. It has the limitation wherein R11 is selected from “H” which appears to be excluded from what is written above.


    PNG
    media_image2.png
    160
    175
    media_image2.png
    Greyscale
. Thus the compounds do not further limit claim 1 since they are now included despite the proviso limitation. Correction is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





New Rejections

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 7, 8, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Yu et al. (WO 2016/054987, related to patent 10,428,081-mentioned in IDS).
Yu et al. teach a myriad of compounds and compositions thereof that may anticipate the claims (see page 178 of WIPO document and claim 9, col. 284 for compositions thereof in related patent ‘081-english translation):


    PNG
    media_image3.png
    566
    718
    media_image3.png
    Greyscale

These compounds have the limitation wherein X1-6 are selected from N, -CH, -C(alkyl), -C(alkoxy), -C(halo), -CCN, -Ccycloalkyl, R1 = haloalkyl, R2,3 = H,  R4 = methoxy, R5 = 
    PNG
    media_image4.png
    59
    101
    media_image4.png
    Greyscale
, and G = 
    PNG
    media_image5.png
    80
    98
    media_image5.png
    Greyscale
 which anticipate the claims. Note that the “for use” limitations do not make the claims patentable when the prior art teaches all of the claimed structural limitations, see In re Schreiber, 128F.3d 1473, 1477 (Fed. Cir. 1997) and Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003),  “a statement of intended use cannot distinguish over a prior art apparatus that discloses all the recited limitations and is capable of performing the recited function,” see In re Schreiber, 128F.3d 1473, 1477 (Fed. Cir. 1997) and Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Applicants are advised to be aware of other species in this document which may anticipate the claims as well.


Conclusion
Claims 1, 3, 7-9, 15, and 16 are rejected. Claims 5-6 are objected to as being dependent on a rejected base claim but would be allowable if rewritten in independent form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624